In support of their motion to dismiss the appeal herein for failure of the appellant to file a transcript of the record within the prescribed time, respondents have presented the certificate of the county clerk as required by Rule VI of the Rules for the Supreme Court and District Courts of Appeal. [1]
The facts stated in the certificate are uncontradicted and it therefrom appears that notice of appeal was filed on June 2, 1932; that no bill of exceptions has been filed as provided in section 650 of the Code of Civil Procedure; that no transcript prepared in conformity with the provisions of section 953a of the Code of Civil Procedure has been filed; that the time within which a record on appeal may be prepared and filed under either method has expired; that on July 14, 1933, the trial court, on motion of respondents, made an order terminating the proceedings for obtaining a transcript and dismissing appellant's application for such transcript. The motion of respondents *Page 333 
should therefore be granted (Union Trust Co. of San Diego v.Novotny, 125 Cal.App. 417 [13 P.2d 974]; Steffey v.Standard Stations, Inc., 131 Cal.App. 202 [20 P.2d 971]).
The appeal is dismissed.
Barnard, P.J., and Marks, J., concurred.